
	
		II
		110th CONGRESS
		1st Session
		S. 2125
		IN THE SENATE OF THE UNITED STATES
		
			October 2, 2007
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve public awareness in the United States among
		  older individuals and their families and caregivers about the impending Digital
		  Television Transition through the establishment of a Federal interagency
		  taskforce between the Federal Communications Commission, the Administration on
		  Aging, the National Telecommunications and Information Administration, and the
		  outside advice of appropriate members of the aging network and industry groups.
		  
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Preparing America’s Seniors for
			 the Digital Television Transition of Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. DTV educational partnership to benefit older
				individuals.
					Sec. 4. Provisions relating to forfeitures.
					Sec. 5. Digital television transition public education outreach
				and installation assistance grants program.
					Sec. 6. Modification of the digital-to-analog converter box
				program.
					Sec. 7. Reporting requirements.
				
			2.FindingsCongress finds that—
			(1)on February 17,
			 2009, television stations will cease broadcasting analog signals and
			 traditional analog televisions will stop working unless they are connected to a
			 digital-to-analog converter box, cable, or satellite;
			(2)a study conducted
			 by the National Association of Broadcasters revealed that over half of the
			 respondents had seen, read, or heard nothing about the
			 transition to digital television, and only 10 percent were able to guess that
			 the transition would occur in 2009;
			(3)according to a
			 July 2007 study released by the Association of Public Television Stations,
			 older individuals—
				(A)over the age of
			 65 are more likely to be found in over-the-air households and are, therefore, a
			 much more vulnerable group with respect to maintaining television service as
			 the digital transition is completed;
				(B)as a group, are
			 less likely to have purchased a new television in the past 3 years, are less
			 likely to have HDTV capabilities in their households, and are less likely to
			 own a digital television;
				(C)will not have the
			 same exposure to digital television transition messages from electronic
			 retailers as will younger members of the population; and
				(D)will need special
			 focus in efforts to educate the public with respect to the transition from
			 analog to digital television;
				(4)according to a
			 Nielsen Media Research report, approximately 20,000,000 households rely
			 exclusively on analog or free over-the-air broadcasts;
			(5)of these
			 20,000,000 households, approximately 8,000,000 include at least 1 person over
			 the age of 50, according to the Nielsen Media Research TV Household
			 Estimates;
			(6)according to the
			 General Accountability Office, about 48 percent of over-the-air households have
			 incomes under $30,000;
			(7)frail, homebound,
			 rural, minority, disabled, limited English proficient, and low-income older
			 individuals will need specific guidance and assistance in order to purchase and
			 properly install a digital-to-analog converter box;
			(8)without a
			 targeted outreach program residents in nursing homes and assisted living
			 facilities represent a segment of the population at risk for losing television
			 service as a result of the digital transition;
			(9)failure to
			 seamlessly transition from analog to digital television will restrict or
			 eliminate the access of older individuals to essential preparedness and safety
			 information in the event of an emergency or disaster, as such individuals will
			 be unable to receive national and local alerts aired over television;
			(10)it is now 6
			 years after the communication failures of September 11, 2001, which spurred
			 Federal Government adoption of a firm digital television transition
			 date;
			(11)unfortunately
			 the Department of Commerce and the Federal Communications Commission have not
			 adequately assured Congress that vulnerable households will be properly
			 educated and prepared for such transition; and
			(12)older
			 individuals, their families, caregivers, and aging support networks will need
			 targeted outreach to inform them of steps to take in order to ensure
			 uninterrupted television service and to help mitigate potential digital
			 television transition scams that may target the elderly.
			3.DTV educational
			 partnership to benefit older individualsPart I of title III of the Communications
			 Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the
			 following:
			
				342.Federal
				interagency taskforce to educate older individuals on the DTV transition of
				2009
					(a)Establishment
						(1)In
				generalThe Chairman and Commissioners of the Federal
				Communications Commission shall enter into a partnership with the
				Administration on Aging and the National Telecommunications and Information
				Administration, to create a comprehensive public education campaign that
				provides information and assistance to older individuals, their families,
				caregivers, and aging support networks about measures that may be taken—
							(A)to ensure that
				such older individuals receive uninterrupted television service during the
				transition from analog to digital television that is to occur on February 17,
				2009; and
							(B)to mitigate the
				likelihood of success of fraudulent schemes relating to such transition that
				may target such older individuals.
							(2)Access to
				resourcesIn carrying out the educational campaign required under
				paragraph (1), the federal interagency taskforce established under such
				paragraph shall utilize existing resources and efforts of the Federal, State,
				and local governments, industry, and other appropriate entities.
						(3)TimingThe
				educational campaign required under paragraph (1) shall commence not later than
				January 1, 2008 or 60 days after the date of enactment of this section.
						(b)Advisory
				board
						(1)In
				generalThe Commission, the Administration on Aging, and the
				National Telecommunications and Information Administration shall establish an
				advisory board to recommend to the federal interagency task force established
				under subsection (a) the type, manner, and content of the information to be
				used as part of the educational campaign required under such subsection.
						(2)MembershipThe
				advisory board established under paragraph (1) shall consist of 2 designees
				each from the Commission, the Administration on Aging, and the National
				Telecommunications and Information Administration and no more than 30
				additional members, which shall include—
							(A)representatives
				from the aging network, as such term is defined in section 102 of the Older
				Americans Act of 1965 (42 U.S.C. 3002), such as the National Association of
				Area Agencies on Aging, Meals on Wheels Association of America, and National
				Association of State Units on Aging;
							(B)representatives
				from the entity or entities that the Assistant Secretary for Communications and
				Information selects or assigns to administer the digital-to-analog converter
				box program required under section 3005(c)(2)(A) of the Digital Television
				Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat.
				23);
							(C)representatives
				from the associations of industry and related stakeholder groups to
				include—
								(i)commercial and
				noncommercial broadcasters;
								(ii)manufacturers
				and retailers of consumer electronics equipment;
								(iii)cable
				operators; and
								(iv)satellite
				providers;
								(D)State, local, and
				tribal governments, such as the National Association of Telecommunications
				Officers and Advisors and the National Governors Association;
							(E)members from the
				general public who have expertise in consumer education and outreach;
							(F)older
				individuals;
							(G)representatives
				from—
								(i)minority groups,
				including Hispanic Americans;
								(ii)Americans whose
				primary language is not English;
								(iii)tribal
				groups;
								(iv)Americans with
				disabilities;
								(v)Americans living
				in rural communities;
								(vi)nursing homes
				and assisted living facilities; and
								(vii)consumer
				protection groups; and
								(H)representatives
				from low-income assistance program providers.
							(3)AppointmentNot
				later than 30 days after the date of enactment of this section, the Commission,
				the Administration on Aging, and the National Telecommunications and
				Information Administration shall appoint each member of the advisory
				board.
						(4)ChairmanThe
				members of the Advisory Board shall elect 1 member to serve as Chairman within
				30 days after the date of enactment of this section, in order to facilitate
				rapid creation and implementation of the Advisory Board.
						(c)Duties
						(1)in
				generalThe Federal interagency taskforce established under
				subsection (a) shall carry out a nationwide program with the assistance of the
				advisory board established under subsection (b) that includes, at a
				minimum—
							(A)an easily
				comprehensible explanation of the digital television transition,
				including—
								(i)the effective
				date of such transition; and
								(ii)who is affected
				by such transition;
								(B)the public safety
				and emergency preparedness concerns the transition will address, such as the
				Digital Emergency Alert System and reverse 911, and the potential public safety
				hazards to older individuals of not successfully transitioning to digital
				television;
							(C)instructions to
				determine whether a television will receive a digital signal and, if not, the
				options to ensure reception of a digital signal and the related costs;
							(D)information
				related to the digital-to-analog converter box coupon program, eligible versus
				noneligible converter boxes, certified retailers, and important associated
				deadlines; and
							(E)tips on how to
				avoid potential fraudulent schemes related to the digital television transition
				that may target older individuals.
							(2)Additional
				dutiesThe Federal interagency taskforce established under
				subsection (a) shall—
							(A)examine ways to
				simplify the purchasing and installing of a digital-to-analog converter box for
				older individuals and take into consideration the unique needs of frail,
				homebound, minority, disabled, limited English proficient, rural, and
				low-income older individuals, as well as residents of nursing homes and
				assisted living facilities;
							(B)consult with and
				seek assistance from the Commission's Homeland Security and Public Safety
				Bureau;
							(C)establish
				specific and realistic benchmarks for identifying the estimated reach of the
				public education campaign required under this section to older individuals,
				their families, caregivers, and aging support networks;
							(D)coordinate with
				stakeholder to properly implement the comprehensive education campaign;
							(E)provide, at no
				cost, to non profit entities such as entities within the aging network consumer
				education materials and technical assistance regarding the transition from
				analog to digital television that is to occur on February 17, 2009; and
							(F)specifically
				analyze the impact of the transition from analog to digital television on the
				residents of non profit nursing homes and assisted living facilities.
							(d)Report
						(1)Initial
				reportNot later than 90 days after the date of enactment of this
				section, the Commissioner, the Assistant Secretary for Aging, and the Assistant
				Secretary for Communications and Information shall submit a report to Congress
				on—
							(A)the ability of
				the Federal interagency taskforce to meet the requirements and duties described
				under subsection (c); and
							(B)that summarizes
				each agency's efforts to increase consumer education and awareness about the
				transition from analog to digital television among older individuals, as well
				as that agency’s efforts to coordinate with the other Federal and non-Federal
				members of the taskforce and the advisory board.
							(2)Content of
				reportThe report required under paragraph (1) shall, at a
				minimum, also include the following:
							(A)How the Federal
				interagency taskforce will meet the specific benchmarks established under
				subsection (c)(2)(C) to ensure that older individuals who rely on over-the-air
				broadcasting are not left without television service after February 17,
				2009.
							(B)How the Federal
				interagency taskforce will address the unique needs of frail, homebound,
				disabled, minority, rural, limited English proficiency and low-income older
				individuals, as well as residents of nursing homes and assisted living
				facilities, all of whom will need specific guidance and assistance in order to
				purchase and install a digital-to-analog converter box through the National
				Telecommunications and Information Administration’s Digital-to-Analog Converter
				Box Coupon Program without any undue burden.
							(C)How the Federal
				interagency taskforce will provide guidance and technical assistance to the
				families, caregivers, and aging support networks of these vulnerable older
				individuals.
							(D)How the Federal
				interagency taskforce will mitigate potential scams that may target the elderly
				throughout the course of the National Telecommunications and Information
				Administration’s Digital-to-Analog Converter Box Coupon Program.
							(E)How the Federal
				interagency taskforce will coordinate between State, local, and tribal
				governments and the head of each Federal agency overseeing a low-income
				assistance program, such as the Supplemental Security Income Program, the Low
				Income Home Energy Assistance Program, the Lifeline Assistance, and Link Up
				America programs, to ensure that such programs disseminate information about
				the transition from analog to digital television to their program
				recipients.
							(F)What resources
				will be necessary to provide outreach and assistance at the community level and
				how the taskforce will prioritize such resources.
							(3)Final
				reportNot later than 3 months before February 17, 2009, the
				Commissioner, Assistant Secretary for Aging, and the Assistant Secretary for
				Communications and Information shall submit a report to Congress that
				describes—
							(A)the level of
				outreach and success achieved by the education campaign required under
				subsection (a); and
							(B)the necessary
				remaining steps that must be taken in order to ensure that older individuals
				who rely on over-the-air broadcasting are not left without television service
				after February 17, 2009.
							(e)Definition of
				older individualFor purposes of this section, the term
				older individual means an individual who is 50 years of age or
				older.
					(f)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Federal interagency taskforce established under subsection (a) such sums as are
				necessary to carry out the provisions of this section in addition to—
						(1)amounts
				transferred pursuant to section 344(c)(5) of this Act; and
						(2)amounts
				transferred pursuant to section 503(b)(7) of this Act.
						(g)Return of
				unexpended fundsUpon termination of the Federal interagency
				taskforce, any unexpended funds shall be paid back to the original source of
				such funds, including to the general accounts of the Federal Communications
				Commission held at the Treasury for any amounts deposited in the fund pursuant
				to paragraphs (1) or (2) of subsection (f).
					343.Additional
				requirements related to the DTV transition
					(a)Requirements on
				broadcasters
						(1)PSAsBeginning on the date of enactment of this
				section and ending on March 31, 2009, the Commission shall require each full
				power commercial television broadcast licensee or permittee to broadcast during
				each day between the hours of 6 a.m. and 11 p.m., public service announcements
				notifying the public, in particular older individuals and their families,
				caregivers, and aging support networks, of the transition from analog to
				digital television that is to occur after February 17, 2009.
						(2)Time
				requirements and total running timeBased on the overall
				concentration of over-the-air households by State and locality, broadcasters
				shall air a minimum of 60 seconds of public service announcements per day at
				variable time slots throughout the week, with half airing between 5 p.m. and 11
				p.m.
						(3)Required
				contentAny public service
				announcement broadcast after January 1, 2008, shall include—
							(A)information concerning the
				digital-to-analog converter box program required under section 3005 of the
				Digital Television Transition and Public Safety Act of 2005 (Public Law
				109–171; 120 Stat. 23);
							(B)such additional consumer information as the
				Federal interagency taskforce may recommend based on input from the advisory
				committee established under section 342; and
							(C)such additional
				information as local broadcasters may determine necessary to appropriately
				educate their viewers about the transition from analog to digital
				television.
							(4)Consumer
				education plans
							(A)In
				generalNot later than January 1, 2008, or 30 days after the date
				of enactment of this Act if this Act is enacted after such date, each full
				power commercial television broadcast licensee or permittee shall have in place
				a comprehensive consumer education plan to inform local viewers about the
				impending the transition from analog to digital television based on the overall
				concentration of over-the-air households by State and locality.
							(B)ProgramsPrograms
				carried out under the plan required by subparagraph (A) may include educational
				programming, donut spots, crawls, and speaking events.
							(5)Periodic
				reports to the FCC
							(A)Commercial
				broadcastersNot later than 90 days after the date of enactment
				of this section, and every 90 days thereafter until March 31, 2009, each
				commercial television broadcast licensee or permittee shall submit a report to
				the Commission detailing their efforts to comply with the requirements of this
				subsection.
							(B)Non commercial
				broadcastersNot later than June 18, 2008 the Corporation for
				Public Broadcasting, as defined in section 397(2) shall submit a report to the
				Commission on behalf of television public broadcast stations—
								(i)detailing the
				activities of the public television industry in educating the public about the
				digital transition; and
								(ii)including
				information relating to—
									(I)airtime allocated
				towards consumer education; and
									(II)other outreach
				efforts.
									(C)Public
				availabilityThe Commission shall make any report required under
				subparagraph (A) or (B) available to the public on the Internet, without fee or
				other access charge, in a searchable and downloadable manner.
							(b)Requirements on
				MVPD
						(1)In
				generalNot later than January 1, 2008, or 30 days after the date
				of enactment of this Act if this Act is enacted after such date, each
				multichannel video programming distributor (as defined in section 602) shall
				develop a plan to notify subscribers about the transition from analog to
				digital television that is to occur on February 17, 2009.
						(2)Requirements of
				planThe plan required under paragraph (1) shall explain—
							(A)what the digital
				transition is;
							(B)how the
				transition will affect subscribers of the multichannel video programming
				distributor; and
							(C)such additional
				information as multichannel video programming distributors may determine
				necessary to appropriately educate their viewers about the transition from
				analog to digital television.
							(c)Requirements
				for electronics retailers and distributors of converter boxes
						(1)Requirements
				for manufacturers of converter boxesThe manufacturer of any
				digital-to-analog converter box that is eligible to be obtained using a
				redeemable Federal coupon and that is manufactured in the United States or
				shipped in interstate commerce shall—
							(A)place an
				appropriate label on the retail packaging of the converter box; and
							(B)maintain a
				toll-free 1–800 number that customers can call to obtain installation
				assistance.
							(2)Label
				requirementFor purposes of paragraph (1), an appropriate label
				is a label that meets the following requirements:
							(A)The label is
				displayed—
								(i)in a clear and
				conspicuous manner; and
								(ii)in large and
				visible font.
								(B)The label informs
				the consumer that the converter box is fully compliant with all Federal
				standards relating to the eligibility of that converter box to be used with the
				Federal coupon program described under section 3005 of the Digital Television
				Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat. 23).
				The information required to be included on a label under this subparagraph may
				be conveyed by affixing the following phrase to the label: NTIA
				Coupon-Eligible.
							(3)Requirements
				for in-store retailersEach in-store retailer shall place
				adjacent to digital-to-analog converter boxes that such retailer displays for
				sale or rent, a separate sign that identifies which converter boxes are
				NTIA Coupon-Eligible.
						(4)Requirements
				for other retailersAny retailer of digital-to-analog converter
				boxes that sells such converter boxes via direct mail, catalog, or electronic
				means, shall ensure that all advertisements or descriptions of such converter
				box identifies whether or not such converter box is NTIA
				Coupon-Eligible.
						(5)Penalties
							(A)In
				generalThe forfeiture penalties established by section 503(b)
				shall apply to a violation of any requirement under this section.
							(B)Transfer to
				Federal interagency taskforceThe amount of any forfeiture
				penalty determined, imposed, or otherwise assessed by the Commission for
				violations of this section shall be transferred to the accounts of the Federal
				interagency taskforce established pursuant to section 342.
							(d)Report of
				certified retailersThe National Telecommunications and
				Information Administration shall require—
						(1)each retailer
				certified by the Administration to participate in the digital-to-analog
				converter box coupon program under section 3005 of the Digital Television
				Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat. 23);
				and
						(2)not later than 30
				days after certification, each such retailer to report to the Administration on
				their employee training or consumer information plans regarding the transition
				from analog to digital television that is to occur on February 17, 2009.
						(e)Report of other
				Federal agencies
						(1)In
				generalNot later than 90 days after the date of enactment of
				this section, the head of each Federal agency that oversees a low-income
				assistance program, as determined by the Federal interagency taskforce, and
				including the Supplemental Security Income Program, the Low-Income Home Energy
				Assistance Program, shall report to the Commission on how such agency or
				program will work with the Federal interagency taskforce established under
				section 342 to ensure coordinated efforts are made to disseminate consumer
				education materials developed under such section on the transition from analog
				to digital television to eligible program participants.
						(2)Required
				contentThe report required under paragraph (1) should affirm
				each Federal agency's commitment to assist with the nationwide transition from
				analog to digital television.
						(f)Definition of
				older individualFor purposes of this section, the term
				older individual means an individual who is 50 years of age or
				older.
					.
		4.Provisions
			 relating to forfeitures
			(a)In
			 generalSection 503(b) of the
			 Communications Act of 1934 (47 U.S.C. 503(b)) is amended by adding at the end
			 the following:
				
					(7)Beginning on the
				date of enactment of this paragraph and ending on February 17, 2009, the amount
				of any forfeiture penalty determined, imposed, or otherwise assessed by the
				Commission, and payable into the Treasury of the United States, for violations
				of the point of sale disclosure requirements for analog-only television
				equipment as described in the Second Periodic Review of the Commission’s Rules
				and Policies Affecting the Conversion To Digital Television (MB Docket No.
				03–15; RM–9832; adopted April 25, 2007) during such period shall be transferred
				to the accounts of the Federal interagency taskforce established pursuant to
				section
				342.
					.
			(b)Future
			 rulemakings related to digital television transitionThe Federal
			 Communications Commission shall in any future rulemaking related to the
			 nationwide transition from analog to digital television that is to occur on
			 February 17, 2009, ensure that any proposed forfeiture penalty for violation of
			 such rule is transferred to the accounts of the Federal interagency taskforce
			 established pursuant to section 343 of the Communications Act of 1934 (as added
			 under section 3 of this Act).
			5.Digital
			 television transition public education outreach and installation assistance
			 grants program
			(a)Program
			 authorized
				(1)GrantsThe
			 Federal Communications Commission shall award grants, on a competitive basis,
			 to eligible entities to—
					(A)provide public
			 education outreach about the digital television transition taking place on
			 February 17, 2009 to vulnerable populations particularly at risk for losing
			 television reception as a result of the digital television transition;
			 and
					(B)provide
			 assistance with the purchasing and installation of digital-to-analog converter
			 boxes to vulnerable populations particularly at risk for losing television
			 reception as a result of the digital television transition.
					(2)Grant
			 periodsThe Commission shall award grants under this section for
			 a period of up to 3 years.
				(b)Application
				(1)In
			 generalTo be eligible to receive a grant under this section, an
			 entity shall submit an application to the Commission at such time, in such
			 manner, and containing such information as the Commission may require.
				(2)ActionThe
			 Commission shall take such action necessary to award grants not later than 90
			 days after the date of enactment of this section.
				(c)PreferenceThe
			 Commission shall give priority in awarding grants under this section to an
			 entity that—
				(1)will provide
			 public education outreach and installation assistance to older individuals and
			 other vulnerable populations (with particular attention to individuals with
			 disabilities, individuals with limited English proficiency, individuals
			 residing in rural areas, minorities, and low-income communities);
				(2)has demonstrated
			 experience in providing outreach and assistance to older individuals and other
			 vulnerable populations; and
				(3)can demonstrate
			 the ability and commitment to identifying, after February 17, 2009, the date of
			 the transition, those households that may have lost television reception and
			 can aid in reinstating television reception for such households.
				(d)PartnershipsIn
			 awarding grants under this section, the Commission may encourage applicants to
			 enter into a partnership with 1 or more private entities who may assist with
			 training or providing donated technologies including digital televisions or
			 digital-to-analog converter boxes.
			(e)Use of
			 funds
				(1)In
			 generalAn eligible entity shall use funds made available under a
			 grant awarded under this section to—
					(A)carry out a
			 project described in subsection (a); and
					(B)evaluate the
			 project in accordance with subsection (h).
					(2)Relationship to
			 other funding sourcesFunds made available under this section
			 shall supplement, and not supplant, any Federal, State, and local funds
			 expended by a State or unit of general purpose local government to provide the
			 services described in subsection (a).
				(f)Eligible
			 entitiesAn entity eligible to receive a grant under subsection
			 (a) shall be—
				(1)a nonprofit
			 organization, an area agency on aging or other local government agency, a State
			 unit on aging or other State government agency, and a tribal government or
			 organization (including a consortium thereof) that—
					(A)has the ability
			 to conduct the coordination, promotion, and facilitation described in
			 subsection (a); and
					(B)has experience
			 providing outreach and assistance targeted at older individuals and other
			 vulnerable populations (with particular attention to individuals with
			 disabilities, individuals with limited English proficiency, individuals
			 residing in rural areas, minorities, and low-income communities); or
					(2)any other entity
			 not described in paragraph (1) that—
					(A)the Commission
			 determines to be appropriate to carry out a project under subsection (a);
			 and
					(B)demonstrates
			 experience conducting public education outreach campaigns and providing
			 assistance targeted at older individuals and other vulnerable
			 populations.
					(g)Competitive
			 grants for technical assistanceThe Commission may make a grant,
			 on a competitive basis, to an eligible nonprofit organization, to enable the
			 organization to—
				(1)provide technical
			 assistance to recipients of grants under subsection (a); and
				(2)carry out other
			 duties, as determined by the Commission.
				(h)Local
			 evaluation and report
				(1)EvaluationEach
			 entity or consortium thereof receiving a grant under subsection (a) to carry
			 out a project described in subsection (a) shall evaluate the outreach and
			 assistance carried out under the project to determine—
					(A)the effectiveness
			 of the outreach and assistance involved; and
					(B)the impact of
			 such outreach and assistance on the community being served and the organization
			 providing the outreach and assistance.
					(2)ReportThe
			 organization shall submit a report to the Commission containing the evaluation
			 not later than 3 months after the expiration of the period for which the grant
			 is in effect.
				(i)Annual report
			 to CongressNot later than 60 days after the close of fiscal year
			 2008 and fiscal year 2009, the Commission shall prepare and submit a full and
			 complete report to Congress on the activities carried out under this section
			 which shall—
				(1)summarize the
			 distribution of funds authorized for grants under this section and the
			 expenditure of such funds;
				(2)summarize the
			 scope and content of the public education outreach campaigns and assistance
			 carried out under this section; and
				(3)make
			 recommendations for legislative or administrative action, as the Commission
			 determines appropriate.
				(j)Final report to
			 CongressNot later than 60 days after the close of fiscal year
			 2010 the Commission shall prepare and submit a full and complete report to
			 Congress on the activities carried out under this section which shall—
				(1)summarize the
			 distribution of funds authorized for grants under this section and the
			 expenditure of such funds;
				(2)summarize the
			 scope and content of the public education outreach campaigns and assistance
			 carried out under this section;
				(3)summarize
			 findings from the reports containing the evaluations from subsection (h)(2);
			 and
				(4)make
			 recommendations for legislative or administrative action, as the Commission
			 determines appropriate.
				(k)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as necessary to carry out this section for fiscal years 2008, 2009, and
			 2010.
			6.Modification of
			 the digital-to-analog converter box programSection 3005(c) of the Digital Television
			 Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat. 23) is
			 amended—
			(1)by amending
			 paragraph (1) to read as follows:
				
					(1)Applications
						(A)Procurement of
				coupons
							(i)Submission of
				applicationNot later than December 31, 2007, the Assistant
				Secretary shall by regulation develop and produce a standard application that
				each household shall submit to the Assistant Secretary between January 1, 2008,
				and March 31, 2009, inclusive, in order to obtain a coupon that can be applied
				toward the purchase of a digital-to-analog converter box.
							(ii)Requirement
				for applicationsThe application developed under clause (i)
				shall—
								(I)be uniform in
				style and form regardless of the medium through which it is available,
				including for printed applications, application available by e-mail, or
				available on the website of the Assistant Secretary or of the Federal
				Communications Commission;
								(II)require each
				household to submit—
									(aa)the name,
				address, phone number, and e-mail address of the applicant;
									(bb)the number of
				coupons that the household seeks to obtain;
									(cc)a
				certification of whether the household receives—
										(AA)only
				over-the-air broadcast programming; or
										(BB)cable or
				satellite service and over-the-air broadcast programming;
										(III)inform
				households about—
									(aa)the transition
				from analog to digital television, including information on the—
										(AA)digital-to-analog
				converter box coupon program; and
										(BB)important
				associated deadlines; and
										(bb)the various
				options and alternatives that households may utilize to ensure reception of a
				digital signal, including that if the household—
										(AA)has an analog
				television set and receives only over-the-air broadcast programming that a
				digital-to-analog converter box is required;
										(BB)has a digital
				television set and receives only over-the-air broadcast programming that a
				digital-to-analog converter box is not required; and
										(CC)has either an
				analog or digital television set and receives cable or satellite service that a
				digital-to-analog converter box is not required.
										(iii)Shipping of
				couponsThe Assistant Secretary shall ensure that each household
				that submits an application for a coupon under this subparagraph receives such
				coupon via the United States Postal Service.
							(iv)Duration of
				couponsAll coupons shall expire 4 months after issuance.
							(v)Rule of
				constructionFor purposes of this paragraph, the term
				household shall include residents of nursing homes and assisted
				living facilities.
							;
				
			(2)by amending
			 paragraph (2) to read as follows:
				
					(2)Distribution of
				coupons
						(A)Priority
				consideration for OTA households
							(i)In
				generalThe Assistant Secretary shall for the period beginning
				January 1, 2008, and ending March 31, 2009, distribute coupons only to
				households that have certified on their coupon application submitted under
				paragraph (1) that such household receives only over-the-air broadcast
				programming.
							(ii)Cap on
				couponsThe total maximum value of all the coupons distributed
				under clause (i) shall not exceed $990,000,000.
							(B)Other
				households
							(i)In
				generalThe Assistant Secretary shall for the period beginning
				July 1, 2008, or the period beginning on the date that the total maximum value
				established under subparagraph (A)(ii) is reached, whichever is earlier, and
				ending March 31, 2009, distribute coupons to any household that has submitted a
				coupon application under paragraph (1).
							(ii)Cap on
				couponsThe total maximum value of all the coupons distributed
				under clause (i) shall not exceed $510,000,000.
							(C)LimitationThe
				Assistant Secretary shall ensure that—
							(i)no household that
				receives only over-the-air broadcast programming receives more than 2 coupons;
				and
							(ii)no other
				household receives more than 1 coupon.
							(D)Required
				disclosuresThe Assistant Secretary shall include along with any
				coupon distributed pursuant to this subsection a list of—
							(i)certified
				retailers of digital-to-analog converter boxes by zip code and area code,
				including each retailer's phone number and address;
							(ii)at least 2
				national certified retailers or mail order companies and the 1-800 numbers of
				such retailers or companies so that households may order digital-to-analog
				converter boxes over the phone; and
							(iii)digital-to-analog
				converter boxes that are eligible to be purchased with a coupon.
							(E)Prohibition on
				resale of couponsNo person, including any retailer or
				manufacturer, may sell or offer to sell a coupon distributed under this section
				for any monetary
				amount.
						.
			7.Reporting
			 requirements
			(a)Report by the
			 National Telecommunications and Information AdministrationNot
			 later than 90 days after the date of enactment of this Act, and every 90 days
			 thereafter until March 31, 2009, the National Telecommunications and
			 Information Administration shall report to Congress on the following:
				(1)Consumer
			 education effortsThe effectiveness of its outreach efforts to
			 inform the public about the transition from analog to digital television,
			 including a summary of any materials distributed, surveys and focus groups
			 conducted, and any other efforts targeted at high-risk market segments, such as
			 low-income individuals, the elderly, or individuals located in rural
			 communities. The ongoing efforts and coordination of the Administration with
			 industry groups (such as broadcasters, retailers, and manufacturers), other
			 Federal agencies, nonprofit organizations, and community-based
			 organizations.
				(2)Converter box
			 manufacturingWith respect to the digital-to-analog converter box
			 program required under section 3005 of the Digital Television Transition and
			 Public Safety Act of 2005 (Public Law 109–171; 120 Stat. 23):
					(A)The participation
			 level of manufacturers in such program.
					(B)The number of
			 digital-to-analog converter box models manufactured pursuant to such
			 program.
					(C)The number of
			 digital-to-analog converter boxes shipped in the prior 90 days.
					(D)The performance
			 testing results of each digital-to-analog converter box model manufactured
			 pursuant to such program.
					(E)The number of
			 digital-to-analog converter boxes in the marketplace that are—
						(i)compliant with
			 the requirements under such program; and
						(ii)noncompliant
			 with the requirements under such program.
						(3)Converter box
			 retailingWith respect to retailers:
					(A)The compliance
			 rates of retailers with the labeling requirements under section 344(c) of the
			 Communications Act of 1934.
					(B)The supply levels
			 of retailers of digital-to-analog converter boxes, such levels shall be
			 categorized on a—
						(i)State by State
			 level; and
						(ii)regional
			 level.
						(C)The price charged
			 by such retailers for digital-to-analog converter boxes, and the sales efforts
			 of such retailers with respect to such boxes.
					(D)The efforts of
			 retailers on training and educating their sales force regarding the transition
			 from analog to digital television.
					(4)Coupon
			 AdministrationWith respect to the digital-to-analog converter
			 box coupon program established under section 3005(c) of the Digital Television
			 Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat.
			 23):
					(A)The number of
			 coupons issued, categorized nationally, by State, and by 5 digit zip
			 code.
					(B)The number of
			 coupons redeemed by households, categorized nationally, by State, and by 5
			 digit zip code.
					(C)The efforts of
			 the Administration and the Assistant Secretary of Communications and
			 Information to inform retailers about the coupon program and the process needed
			 to redeem coupons, categorized by 5 digit zip code.
					(D)The number of
			 households that have an analog television set and receive only over-the-air
			 broadcast programming and that have submitted an application for a coupon,
			 categorized nationally, by State, and by 5 digit zip code.
					(E)The number of
			 households that have a digital television set and receive only over-the-air
			 broadcast programming and that have submitted an application for a coupon,
			 categorized nationally, by State, and by 5 digit zip code.
					(F)The number of
			 households that have either an analog or digital television set and receive
			 cable or satellite service and that have submitted an application for a coupon,
			 categorized nationally, by State, and by 5 digit zip code.
					(G)The efforts of
			 the Administration to utilize the household demographics collected under
			 subparagraphs (D), (E), and (F) to determine an appropriate strategy for the
			 distribution of print applications for coupons, such as distribution at
			 post-offices, departments of motor vehicles, and community centers.
					(H)The average time
			 of redemption of a coupon, measured from the date of issuance of the coupon to
			 a household to the date of redemption of that coupon at a certified retailer of
			 digital-to-analog converter boxes.
					(I)The top 10
			 retailers, by volume, where coupons are redeemed.
					(J)The results of
			 quarterly surveys conducted between January 1, 2008 and March 31, 2009, on
			 consumer satisfaction with the coupon program, including results related to
			 ease of redemption, availability of digital-to-analog converter box, and the
			 certified retailer’s knowledge of the impending transition from analog to
			 digital television.
					(b)Report by the
			 FCCNot later than 90 days after the date of enactment of this
			 Act, and every 90 days thereafter until March 31, 2009, the Federal
			 Communications Commission shall report to Congress on—
				(1)the effectiveness
			 of its outreach efforts to inform the public about the transition from analog
			 to digital television, including a summary of any materials distributed,
			 surveys and focus groups conducted, and any other efforts targeted at high-risk
			 market segments, such as low-income individuals, the elderly, or individuals
			 located in rural communities;
				(2)the ongoing
			 efforts and coordination of the Commission with industry groups (such as
			 broadcasters, retailers, and manufacturers), other Federal agencies, States,
			 nonprofit organizations, and community-based organizations; and
				(3)the ongoing
			 efforts of the Commission to—
					(A)prevent fraud and
			 abuse with respect to the transition from analog to digital television;
					(B)educate high-risk
			 market segments, such as low-income individuals, the elderly, or individuals
			 located in rural communities, on how to—
						(i)avoid potential
			 fraudulent schemes related to the digital television transition; and
						(ii)identify
			 occurrences of fraud;
						(C)prosecute those
			 individuals accused of participating in fraudulent schemes related to the
			 digital television transition; and
					(D)monitor the
			 compliance of retailers and manufacturers with the labeling requirements under
			 section 344(c) of the Communications Act of 1934.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 National Telecommunications and Information Administration and the Federal
			 Communications Commission such sums as are necessary to carry out the
			 provisions of this section.
			
